764 P.2d 960 (1988)
94 Or.App. 179
STATE of Oregon, Respondent,
v.
William Matthew MORTIMORE, Appellant.
B71-526; CA A47988.
Court of Appeals of Oregon.
Argued and Submitted August 24, 1988.
Decided November 23, 1988.
Charles M. Gudger, III, Eugene, argued the cause and filed the brief for appellant.
Timothy A. Sylwester, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before WARDEN, P.J., and GRABER, J., and VAN HOOMISSEN, J. Pro Tem.
PER CURIAM.
Defendant raises objections to conditions of probation imposed by the trial court. Assuming that those conditions are reviewable, in the trial court, we will not consider them for the first time on appeal. State v. Kidd, 61 Or. App. 292, 656 P.2d 391 (1983).
AFFIRMED.